 



Exhibit 10.41

November 11, 2019

 

Paul McClintock

 

 

Dear Paul, 

 

This letter is to confirm your new full-time, exempt role of Leader, Sales U.S.
West with NuVasive, Inc. (territory to be defined).  Your external/business card
title will be Vice President, Sales.  In this role you will report to the
Americas Region Leader and we would like for you to begin your new role in this
capacity effective January 1, 2020. 

 

The changes to your compensation package will be effective January 1, 2020 and
are detailed below. 

 

JOB TITLE, CAREER BAND, & COMPENSATION 

Internal Job Title: Leader, Sales U.S. West 

Career Band: 11 

Target Direct Compensation Package: 

 

New 

Annual Salary/Hourly Rate 

(January 1, 2020) 

$398,000

Annual Bonus Target %* 

(January 1, 2020) 

50% 

 

 

Annual Target Total Cash Opportunity: 

$597,000

 

You will continue to be eligible for the 2019 Corporate Discretionary Bonus Plan
through December 31, 2019, which is expected to be paid on or before March 15,
2020.  Any payment of a bonus under the 2019 Corporate Discretionary Bonus Plan
is discretionary and shall be subject to and conditioned upon your compliance
with the terms thereof, including your continued employment through the date of
payment.  Effective January 1, 2020, you will be eligible to participate in the
2020 Global Commercial Leader Incentive Plan.  A copy of the plan will be
provided in January 2020 once it has been finalized.

 

The target annual LTI award for Band 11 in 2020 is $240,000, and the grant is
expected to be made in March 2020. The value and form of award is subject to
approval by NuVasive’s Board of Directors or its delegate and will be governed
by the terms of the applicable grant agreement(s).

 

Additionally, you will be eligible to earn a one-time special retention bonus of
$360,000 USD, less applicable taxes and other withholdings, to be paid in
accordance with NuVasive’s normal payroll practices on or about January 1, 2020
(“Retention Bonus”).  Payment of the Retention Bonus is subject to and
conditioned upon your agreement to the Amended and Restated Proprietary
Information, Inventions Assignment, Arbitration and Restrictive Covenant
Agreement in form and substance satisfactory to NuVasive.  Further, the
Retention Bonus shall be subject to your agreement to the Benefits Repayment
Obligation, as outlined below.

 

--------------------------------------------------------------------------------

 



The Benefits Repayment Obligation requires you to repay the Retention Bonus to
NuVasive, if within 24 months following the date the Retention Bonus is paid to
you, you (a) voluntarily terminate your employment for any reason or (b) are
terminated for “cause.” In the event of such a termination, you agree repay to
NuVasive the full gross amount of the Retention Bonus on the effective date of
your termination of employment.

 

For purposes of the Benefits Repayment Obligation, “cause” means theft,
dishonesty or misconduct with respect to your employment or otherwise relating
to the business of NuVasive; material neglect of duties; falsification of any
employment or NuVasive’s records; improper use or disclosure of NuVasive’s trade
secret or confidential information; violation of or failure to comply with
NuVasive’s Code of Conduct; conviction or plea of nolo contendere to a felony if
such conviction or plea is likely to harm the business or reputation of
NuVasive; or other conduct that is likely to have an adverse effect on the name
or public image of NuVasive.

 

Also, as Leader, Sales U.S. West, you will continue to be eligible for
NuVasive’s executive benefits package, which currently includes an annual
executive physical, executive financial planning and eligibility to participate
in a deferred compensation plan.  Further, as a Band 11, you will continue to be
eligible for benefits under the NuVasive Executive Severance Plan, in accordance
with the terms thereof. In addition, you will also be subject to NuVasive’s
stock ownership guidelines, which require that you acquire and maintain
ownership of NuVasive stock with a value equal to one times (1x) your base
salary, subject to and in accordance with the terms of the guidelines.

 

The changes to your compensation package herein shall in no way modify or
terminate your rights to your bonus under that certain Milestone Bonus
Agreement, dated July 27, 2017, which is payable in 2020 (the “Milestone Bonus”)
or your rights to your bonus under the 2018 Corporate Discretionary Bonus Plan,
for which you elected to defer payment until 2020 (the “2018 Bonus”). In each
case, you shall remain eligible to receive such bonus payments in accordance
with the terms of the agreements therefor. You shall also remain eligible for
the benefits afforded to you under that certain Change in Control Agreement
dated as of April 2, 2019, between you and NuVasive, which shall remain in full
force and effect in accordance with its terms (the “CIC Agreement”).   Further,
to the extent benefits become payable to you under the CIC Agreement, such
benefits shall be in addition to any amounts payable to you with respect to the
Milestone Bonus and 2018 Bonus. For avoidance of doubt, such bonus payments
shall not be treated as a severance plan, policy, contract or arrangement for
purposes of the CIC Agreement.

 

Your employment with NuVasive remains “at-will.”  This means your employment is
not for any specified period of time and can be terminated by you or NuVasive at
any time for any reason, with or without cause or advance notice.

 

I look forward to your continued dedication to driving our purpose and
priorities as we continue to build the future of NuVasive together. If you have
any questions regarding your compensation, please don’t hesitate to reach out to
me or your HR representative. 

  

Sincerely, 

  

 /s/ Matt Link

Matt Link

President

 

 

 

--------------------------------------------------------------------------------

 



Acknowledged and Agreed

 

 

 

/s/ Paul McClintock____________11-14-19

Paul McClintockDate

 